Citation Nr: 0114811	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for neurosis, mixed type, 
currently evaluated at 30 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to September 
1944.

This appeal arises from the November 1999 rating decision 
from the Pittsburgh, Pennsylvania Regional Office (RO) that 
continued the evaluation of the veteran's service connected 
neurosis, mixed type, at 30 percent.  On the June 2000 
substantive appeal, the veteran requested a hearing before a 
member of the Board in Washington, D.C.  In writing in May 
2001, the veteran canceled his request for a Central Office 
hearing.  Consideration of the appeal may then proceed.

Additionally, the veteran, on the January 2000 Notice of 
Disagreement, indicated that he had to quit his job.  It is 
unclear whether this is claimed due solely to the service 
connected disorder or not.  Records reveal that that 
appellant had been reading water meters part time, but was 
having trouble getting around, due to non-service connected 
pathology.  He has indicated that there is no new medical 
evidence available.  If the appellant or his representative 
desire to initiate a claim for individual unemployability, 
that should be done with specificity at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The symptomatology of veteran's neurosis, mixed type 
includes that the veteran has depression, anxiety, 
irritability, and is withdrawn.  Symptomatology such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships is not 
shown. 

3.  On recent records he was reportedly goal directed, clean 
coherent and relevant.  He had been working part time reading 
water meters, but it was more recently indicated that he was 
having trouble getting around.  He was depressed and angry 
with the government.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for neurosis, mixed type, have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
discharged due to psychoneurosis, psychasthenia, severe.  

By rating action of September 1944, service connection for 
psychoneurosis, mixed, manifested by pain in the legs was 
granted.  A 30 percent rating was initially assigned.  This 
was increased to 50 percent by rating action of March 1948.  
It was reduced to 30 percent in 1961.  The rating was raised 
to 50 percent in 1974.  That rating was reduced to 30 percent 
by ratings of 1988.  That rating has remained in effect to 
the present time.

In April 1999, the veteran filed a claim for an increased 
rating for his service connected nervous disability.  He 
indicated that he received VA treatment.  

Included in the claims file were VA treatment records dating 
from September 1998 to July 1999 and include that in 
September 1998, the veteran was seen with history of 
dysthymia and anxiety.  He was currently on medication.  He 
continued to work as a meter reader full time.  He currently 
complained of sweating, tremors, headaches, frustration, lack 
of concentration, and feelings of "blah".  He stated that 
he did not like how politics played into his job.  He denied 
suicidal ideation.  His medication was adjusted.   

In October 1998, it was noted that the veteran was very 
ambiguous and at times contradicted himself when describing 
his symptoms.  He complained that he felt irritable and 
anxious and had taken on a part time job reading meters 
because of his anxiety.  He also complained of insomnia with 
frequent nighttime waking, however, he would state that some 
days were really good.  The veteran complained of feelings of 
anxiety, irritability, and internal acceleration.  It was 
felt that the veteran was suffering from anxiety and his 
medication was to be adjusted.  The veteran denied feeling 
depression but eluded to anxiety and dysthymia, yet he smiled 
frequently and was for the most part optimistic.  The veteran 
appeared to have a great difficulty identifying and 
articulating his feelings.  Yet, overall, the veteran did not 
appear to be manipulative in doing this, rather that he 
lacked insight or perhaps the ability to express himself 
appropriately.  His judgment was adequate as he denied 
thoughts to hurt himself or others and was able to contract 
for safety.  His insight was very limited.  His overall mood 
was pleasant, yet he described dysthymic symptoms.  The 
veteran's right leg and hands were trembling intermittently, 
and his leg tapping was continuous and excessive.  The 
veteran appeared to be unaware of this.  

In April 1999, it was noted that the veteran had anxiety.  
Currently, he could not sit still, he was chewing gum very 
quickly, and he was fiddling with his hands and his feet.  
Adjustments to his medication were going to be made.  

In May 1999, the veteran stated that his mood was good, 
however, he noted continued anxiety.  He stated that his 
sleeping was good.  He denied depression or thoughts to hurt 
himself or others.  He denied auditory hallucinations.  There 
was discussion of changing his medication.  

On a VA examination in September 1999, the veteran reported 
that he was angry that the evaluation for his service-
connected disability was reduced from 50 percent to 30 
percent [by rating action of June 1988].   The veteran 
reported that currently, his anxiety had increased in the 
past few months because he was getting older.  He had many 
medical problems.  He also felt very depressed.  He stated 
that he would get a funny feeling in his stomach and that 
feeling would move towards his heart and his heart would 
start tingling.  He felt hopeless and helpless.  He stated 
that his physical condition was worse and he was not doing 
well, but that he kept on going because of his faith and 
because he wanted to do something in life, in this regard he 
read water meters.  He wanted to do this at his age, because 
he wanted to keep himself busy and keep his mind busy, so he 
would not get nervous attacks.  He had been in behavioral 
health treatment for many years and was on anti-anxiety 
medication.  The veteran also reported that in recent months 
he would see his dead father and dead mother and would talk 
to them.  He lived independently.  After his discharge from 
service, the veteran worked as a water meter reader for 40 
years.  He still worked part time.  He lived alone.  He had 
girlfriends but never married.  He stated that he never 
married because he did not think he would be a good husband 
because of his nervous condition.  He always had been a loner 
and kept to himself.  Over the last few years he had sexual 
dysfunction and that made him feel down in the dumps.  The 
veteran's medical history revealed that he had carcinoma of 
the prostate that was operated and treated.  Along with that, 
he suffered from diverticulosis of the colon problem.  He 
additionally had a problem with his left leg and peripheral 
neuritis.  

On examination, the veteran was dressed and groomed 
appropriately but was quite withdrawn, sad, depressed, and 
irritable.  He was angry with the government for reducing his 
service connection evaluation.  He was soft spoken.  He was 
relevant, coherent, and goal directed.  There was no evidence 
of thought disorder.  He was alert and well oriented in all 
three spheres.  His recent and remote memories were intact.  
His attention and concentration were good.  His registration 
and recall of three objects was intact in one and three 
minutes.  The veteran appeared to be of average intelligence 
with good insight and good judgment.  He did know that he 
suffered from multiple medical problems and from psychiatric 
problems and was trying to keep himself busy so that he would 
not have a nervous breakdown and have to be hospitalized.  He 
still read water meters although he had a hard time 
ambulating.  The diagnoses included generalized anxiety 
disorder, moderate to severe and major depression due to 
medical problems. The GAF was 60.  It was noted that the 
veteran definitely suffered from anxiety disorder which was 
diagnosed in the service.  Although his anxiety had 
increased, 50 percent of the anxiety came from his service-
connected disability and 50 percent was related to his 
medical disability.  His depression was definitely related to 
his medical disability.  

By rating action of November 1999, the evaluation of the 
veteran's service connected neurosis, mixed type, was 
continued at 30 percent.  The current appeal to the Board 
arises from this action.

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  In 
this regard, a medical examination has been conducted, 
treatment records have been obtained, there has been notice 
as to information needed, there have been rating decisions 
and a statement of the case sent to the appellant.  There is 
no indication that there is additional information on file 
that would lead to a different outcome in this claim.  
Further communication with the veteran has been to the effect 
that he was unaware of additional records.  He noted that he 
was considering seeing a new doctor, and that he would 
forward records if he did.  No additional information has 
been received.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996, prior to the veteran 
filing his current claim.  The "new" regulations pertaining 
to rating psychiatric disabilities, in effect as of November 
7, 1996, are found in 38 C.F.R. § 4.130, Codes 9201-9440 
(2000) and are set forth, in pertinent part, below:

General Rating Formula for Mental 
Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.                                     
100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.                                                       
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.                                           
50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).             
30

38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

The record does not support the veteran's claim for a rating 
in excess of 30 percent disabling, as there is no evidence of 
such occupational and social impairment demonstrated by 
symptomatology to include flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  VA treatment records and the September 1999 
VA examination show that the veteran has depression, anxiety, 
irritability, and is withdrawn.  However, at the September 
1999 VA examination, the veteran was dressed and groomed 
appropriately, was relevant, coherent, and goal directed, was 
alert and oriented, had recent and remote memory, his 
attention and concentration were good, and his recall, 
insight, and judgment were good.  Further, the treatment 
records show that the veteran was working, at least part 
time, as a water meter reader.  While the appellant has 
reported that he no longer has that job, it is not shown that 
he stopped working due to his service connected disorder.  It 
was noted on the recent examination that the appellant was 
having increased difficulty getting around.  It was not shown 
that this was secondary to the service connected disorder.
  
At the September 1999 VA examination, the veteran's GAF was 
60; the criteria to determine the correct score of a Global 
Assessment of Functioning (GAF) on this scale are found in 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS and a score between 
51 and 60 contemplates moderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupation, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  As the veteran's GAF score continues to show that 
the veteran has moderate symptomatology related to his 
service connected neurosis, mixed, type, the preponderance of 
the evidence clearly establishes that the symptoms do not 
meet the criteria for an increased rating.

While at the September 1999 VA examination, there was a 
history reported by the veteran of seeing his dead mother and 
father and talking to them; there is no additional objective 
evidence of hallucinations, and there was no indication of 
such by the veteran's treating providers.  Furthermore, it is 
not shown that since that examination there has been any 
psychiatric treatment of any kind.  We have considered all 
the appellant's symptoms in this rating.  The most recent 
examiner noted that some pathology was related to service and 
some to physical disability.  A distinction in the symptoms, 
however, was not delineated.  As such, all symptoms have been 
considered.  While the appellant claims his pathology is 
worse, that is not confirmed by the objective evidence of 
record, nor is it confirmed by the GAF score that was 
recorded.  That score was apparently entered with full 
consideration of all the symptoms.  Thus, it is the 
conclusion of the board that the appellant more nearly 
approximates the findings for the 30 percent rather than the 
50 percent rating.  As such, the higher rating is not 
assigned.  The evidence is no so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 30 percent for neurosis, 
mixed type, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

